Title: From George Washington to John Augustine Washington, 23 September 1778
From: Washington, George
To: Washington, John Augustine


          
            Dear Brother,
            Fredericksburg in the State of New-YorkSepr 23d 1778.
          
          Your Letter of the 30th Ulto came to my hands a few days ago, and gave me the pleasure of hearing that you were all well, and an oppertunity of congratulating you on the birth of a grandchild, tho you do not say whether it be Male or female.
          The proceedings of the General Court Martial in the case of General Lee, has lain with Congress since the 20th of last Month for their approbation, or disapprobation; and why it is yet undecided upon I know no more than you; and therefore shall not hazard a conjecture; as it has been my aim from the beginning to avoid saying any thing upon the Subject till it came properly before the public.
          To say any thing at this late hour of the proceedings against Rhode Island, would be but mere repetition of narratives with which all the News-papers are filled—the whole may be summed up in a few words, & amounts to this—that an unfortunate storm (so it appeared, 
            
            
            
            & yet, ultimately, may have happened for the best) and some measures taken in consequence of it by the French Admiral, perhaps unavoidably, blasted, in one moment, the fairest hopes that ever were conceived; and from a moral certainty of success, rendered it a matter of rejoicing to get our own Troops safe off the Island. If the Garrison of that place (consisting of near 6000 Men) had been captured, as there was, in appearance, at least a hundred to one in favor of, it would have given the finishing blow to British pretensions of sovereignty over this Country; and would, I am perswaded, have hastened the departure of the Troops in New York as fast as their canvas wings could convey them. What their present designs are, I know not—They are busily preparing however for something—Whether to operate against our Posts in the highlands (on Hudsons River) & this army—whether for a remove Eastwardly, & by a junction of their Land and Naval force attempt the destruction of the French Fleet at Boston, & the repossession of that Town—or whether to leave us altogether for the purpose of reinforcing Canada, Nova scotia, and their Islands, is a matter yet to be decided, and from the season must soon be determined.
          Many circumstances indicate a general movement, whilst others poin<t> out a partial one only, so that it is next to impossible to form a decided opinion of their plan—In short, my conception of the matter is, that they have none; but are waiting the orders of Administration, who were weak, & wicked enough, to expect something from their Commissioners; preparing in the meanwhile for their departure, if that should, instead of Lord Norths Ultimatum, be the determination—or, for some vigorous exertion, if coercion continues to be their plan.
          There is but two capitol objects they can have in view (except the defeat, & dispersion of this army) and those are the possession of the Fortifications in the highlands, by which means the communication between the Eastern & Southern States would be cut off—and the destruction of the French Fleet at Boston—These objects being far apart, renders it very difficult to secure the one, effectually, without exposing the other, eminently; I have therefore, in order to do the best that the nature of the case will admit of, strengthen’d the Works, & reinforced the Garrison in the highlands, & thrown the Army into such positions as to move Eastward, or Westward, as circumstances may require—The place I now date from is about 30 Miles from the Fort on the No. River, & I have some Troops nearer, & others further, but all on the road leading to Boston, if we should be dragged that way.
          Offer my compliments of congratulation to the young couple on the increase of their Family, and my love to my Sister & the rest of the family—and be assured that with every sentiment of Affection, I am Yrs
          
            Go: Washington
          
         